655 S.E.2d 713 (2007)
STATE
v.
Eugene Tyrone DeCASTRO.
No. 221A93-3.
Supreme Court of North Carolina.
November 14, 2007.
Paul Green, Durham, for DeCastro.
Susan Doyle, District Attorney, for State.
The following order has been entered on the motion filed on the 13th day of November 2007 by State for extension of time to file response to Petition for Writ of Certiorari:
"Motion Allowed. State shall have up to and including the 14th day of December 2007 to file his/her response with this Court. By order of the Court in conference this the 14th day of November 2007."